Citation Nr: 1755172	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of ten percent for a thoracolumbar spine disorder.

2.  Entitlement to an initial compensable rating for radiculopathy of the right lower extremity.

3.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Atty. Paul M. Goodson


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran testified at a September 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In a November 2016 statement, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of ten percent for a thoracolumbar spine disorder; entitlement to an initial compensable rating for radiculopathy of the right and left lower extremities; and entitlement to TDIU.  The Veteran also seeks entitlement to a temporary rating of 100 percent for low back surgery.  See September 2016 Claim.

The Veteran last underwent a VA examination for his thoracolumbar disorder and related radiculopathy of the lower extremities in October 2010.  In his September 2016 hearing testimony, the Veteran indicated that his conditions had worsened since that time.  Under these circumstances, another VA examination is necessary to determine the current severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the October 2010 VA examination is inadequate for rating purposes.  The examiner did not have access to relevant private medical records, as they had not yet been associated with the claims file.  Upon examination, the examiner indicated that the Veteran had ten to 20 degrees of forward flexion; left and right lateral flexion; and left and right lateral rotation; and extension of zero to 10 degrees.  However, the examiner indicated that this range of motion was "normal" for the Veteran and not related to his thoracolumbar disorder.  The examiner also did not address other conflicting range of motion measurements taken prior to the examination.  See, e.g., November 2008 VA Treatment Records.

Additionally, the claims file contains a November 2016 private medical record from Dr. DB at Triangle Neurosurgery indicating that the Veteran was admitted for thoracolumbar surgery.  On remand, any additional treatment records from Dr. DB and other relevant private medical records should be obtained.  The Board also notes that the last readable VA treatment records appear to be from August 2011.  VA treatment records since that time should be obtained and uploaded to VBMS in a manner that renders them readable.

Finally, the claim for TDIU is inextricably intertwined with the claim for increased ratings for a thoracolumbar disorder and radiculopathy of the lower extremities.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for further consideration of TDIU is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records since August 2011.

2.  With the help of the Veteran as necessary, attempt to obtain private medical records from Dr. DB at Triangle Neurosurgery since November 2016, to include all records related to the Veteran's November 2016 back surgery.  Additionally, attempt to obtain any relevant treatment records from Fayetteville Pain Center since December 2011 and Cape Fear Orthopedics since October 2016.  All attempts to obtain such records should be documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to address the current severity of his thoracolumbar disorder and radiculopathy of his lower extremities.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran to describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.
 
Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the thoracolumbar disorder.  The examiner should specifically discuss the severity of the Veteran's service-connected radiculopathy of the right and left lower extremities.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  After completing the actions detailed above, readjudicate the claims.  The AOJ should specifically consider whether a temporary total rating is warranted based upon lumbar spine surgery during the appeal period.  If any benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

